UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6537



OSCAR ELISEO MEDELIUS-RODRIGUEZ,

                                           Petitioner - Appellant,

          versus


BONNIE STRICKLAND,

                                            Respondent - Appellee,

          and


UNITED STATES OF AMERICA,

                                                       Respondent.



                            No. 07-6846



OSCAR ELISEO MEDELIUS-RODRIGUEZ,

                                           Petitioner - Appellant,

          versus


BONNIE STRICKLAND,

                                            Respondent - Appellee.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
District Judge. (5:06-hc-02123-D)



                            No. 07-6997



In Re:   OSCAR ELISEO MEDELIUS-RODRIGUEZ,

                                                          Petitioner.



               On Petition for Writ of Prohibition.


Submitted:   September 24, 2007           Decided:   October 15, 2007


Before MOTZ and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Nos. 07-6537 and 07-6846 affirmed; No. 07-6997 petition denied by
unpublished per curiam opinion.


Oscar Eliseo Medelius-Rodriguez, Appellant/Petitioner Pro se. Eric
David Goulian, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

            In    these     consolidated      appeals,    Oscar       Eliseo

Medelius-Rodriguez (Medelius) appeals the district court’s order

denying relief on his petition under 28 U.S.C. § 2241 (2000), in

which he sought review of a magistrate judge’s order authorizing

his extradition to Peru (No. 07-6537).              He also appeals the

district court’s order denying a stay of judgment pending appeal

(No. 07-6846) and seeks a writ of prohibition (No. 07-6997) to

prevent the extradition process from going forward during the

pendency of his habeas appeal.         We conclude that the magistrate

judge did not err in finding Medelius extraditable, and we affirm

the district court’s orders denying habeas relief and a stay

pending   appeal.     We   likewise   deny   the   petition    for   writ   of

prohibition.

            The United States government seeks to extradite Medelius,

a Peruvian national and former member of Peru’s congress, to face

charges in Peru of falsification of documents and documentary

evidence,      misrepresentation,     embezzlement,      and     delinquent

association.     The charges against Medelius arise from a scheme to

forge the signatures and fingerprints of actual voters to register

a political party and take part in the 2000 presidential election

to support former Peruvian president Alberto Fujimori.

            Upon the filing of a complaint in the district court

seeking certification of the fugitive’s extraditability, a district


                                    - 3 -
court judge or magistrate judge conducts a hearing to determine

whether (1) there is probable cause to believe that the fugitive

has violated one or more of the criminal laws of the country

requesting extradition; (2) the alleged conduct would have been a

violation of criminal law if committed in the United States; and

(3) the requested individual is the one sought by the foreign

nation for trial on the charge at issue.              See Peroff v. Hylton, 542

F.2d 1247, 1249 (4th Cir. 1976).             A writ of habeas corpus is the

only   available       means      to     challenge     a   magistrate     judge’s

certification order.       Ordinola v. Hackman, 478 F.3d 588, 598 (4th

Cir. 2007).      The scope of habeas corpus review in extradition is

limited,   and    the    magistrate        judge’s     findings    are    accorded

substantial deference.         Id. at 599.       In considering such a habeas

petition, the district court generally determines only whether the

magistrate judge had jurisdiction, whether the charged offense is

within the scope of the applicable treaty, and whether there was

any evidence supporting the probable cause finding.                 Id.

           In    his    appeal,    Medelius’s        primary   contentions    are:

(1) the evidence submitted by the Peruvian government does not

support a finding of probable cause; (2) the charged crimes are not

extraditable offenses; (3) the offenses fall within the political

offense    exception;     and      (4)     extradition     would   violate    his




                                         - 4 -
constitutional    rights.1     We   have    considered   these    claims     and

conclude the district court did not err in upholding the magistrate

judge’s probable cause determination and affirming the magistrate

judge’s conclusion that the charged offenses are within the scope

of the Extradition Treaty. We also conclude the district court and

magistrate judge both properly concluded that the offenses do not

fall within the political offenses exception to extradition, and

extradition would not violate Medelius’s constitutional rights.

Accordingly, we affirm the district court’s denial of habeas relief

(No. 07-6537).

          Medelius’s second appeal (No. 07-6846) challenges the

district court’s order denying a stay of judgment pending his

habeas appeal.2   In light of our affirmance of the district court’s

denial of habeas relief, we also affirm that court’s denial of

Medelius’s motion for stay pending appeal.

          Medelius    has    also   filed    a   petition   for   a   writ   of

prohibition (No. 07-6997), requesting an order prohibiting the



     1
      To the extent that Medelius raises other issues in his
informal brief on appeal, we conclude those issues lack merit.
     2
      Although Medelius did not note an appeal from the district
court’s June 8, 2007 order denying a stay pending appeal, his
informal brief challenging that order may properly be considered
the functional equivalent of a notice of appeal from the district
court’s June 8 order. See Smith v. Barry, 502 U.S. 244, 248-49
(1992).   Because Medelius filed his informal brief within the
thirty-day appeal period following the June 8 order, we have
jurisdiction to consider the issues he raises therein. Smith, 502
U.S. at 248-49.

                                    - 5 -
Secretary of State from making a decision on his extradition, or if

a final decision has been made, prohibiting his surrender to Peru

while his habeas appeal is pending.       Again, in light of our

decision in Medelius’s habeas appeal, we deny his petition for a

writ of prohibition.

          In sum, we affirm the district court’s orders denying

Medelius’s § 2241 petition (No. 07-6537) and denying a stay of

judgment pending appeal (No. 06-6846).   In Appeal No. 07-6537, we

also deny Medelius’s motion to appoint counsel, motion for a

hearing en banc, motion for a stay of judgment, petition for a writ

of prohibition, two motions for emergency relief, and motion for

release on bail pending appeal.    In Appeal No. 07-6997, while we

grant Medelius’s motion for leave to proceed in forma pauperis, we

deny his petition for a writ of prohibition and his motion for

emergency relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                  Nos. 07-6537 and 07-6846 AFFIRMED
                                        No. 07-6997 PETITION DENIED




                              - 6 -